JS 44 (Rev. 10/20)                    Case 2:21-cv-03967 Document
                                                      CIVIL COVER 1 SHEET
                                                                    Filed 09/03/21 Page 1 of 22
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
                                                                                                        The Trustees of The University of Pennsylvania, and The
         John Ceralde
                                                                                                        University of Philadelphia
   (b) County of Residence of First Listed Plaintiff             Montgomery                             County of Residence of First Listed Defendant Philadelphia
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
       Fernando I. Rivera, Esq., Console Mattiacci Law,
       1525 Locust Street, 9th Fl., Philadelphia, PA 19102
       215-545-7676
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability       690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       29 U.S.C. § 621 ; 43 P.S. § 951; Phila. Code § 9-1101
VI. CAUSE OF ACTION Brief description of cause:
                                       Plaintiff was discriminated and retaliated against based on his age in violation of local, state, and federal law.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                              in excess of $75,000                        JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
09/03/2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
                                  Case 2:21-cv-03967  Document
                                                  UNITED         1 FiledCOURT
                                                         STATES DISTRICT 09/03/21 Page 2 of 22
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: ______________________________________________________________________________________________

Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                   Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.       Is this case related to property included in an earlier numbered suit pending or within one year                      Yes                    No
         previously terminated action in this court?

2.       Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                     Yes                    No
         pending or within one year previously terminated action in this court?

3.       Does this case involve the validity or infringement of a patent already in suit or any earlier                        Yes                    No
         numbered case pending or within one year previously terminated action of this court?

4.       Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                     Yes                    No
         case filed by the same individual?

I certify that, to my knowledge, the within case              is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: __________________________________                      __________________________________________                     ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)


CIVIL:

A.             Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

         1.    Indemnity Contract, Marine Contract, and All Other Contracts                       1.   Insurance Contract and Other Contracts
         2.    FELA                                                                               2.   Airplane Personal Injury
         3.    Jones Act-Personal Injury                                                          3.   Assault, Defamation
         4.    Antitrust                                                                          4.   Marine Personal Injury
         5.    Patent                                                                             5.   Motor Vehicle Personal Injury
         6.    Labor-Management Relations                                                         6.   Other Personal Injury (Please specify): _____________________
         7.    Civil Rights                                                                       7.   Products Liability
         8.    Habeas Corpus                                                                      8.   Products Liability – Asbestos
         9.    Securities Act(s) Cases                                                            9.   All other Diversity Cases
         10.   Social Security Review Cases                                                            (Please specify): ____________________________________________
         11.   All other Federal Question Cases
               (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


     x         Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:

     x         Relief other than monetary damages is sought.


DATE: __________________________________                      __________________________________________                     ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 3 of 22
             Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 4 of 22




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                        :
JOHN CERALDE                            :
Elkins Park, PA 19027                   :
                                        :
                            Plaintiff,  :
                                        :
               v.                       :  CIVIL ACTION NO.
                                        :
THE TRUSTEES OF THE UNIVERSITY:
OF PENNSYLVANIA                         :
3451 Walnut Street                      :
Philadelphia, PA 19104                  :
                                        :
               and,                     :
                                        :
THE UNIVERSITY OF                       :
PHILADELPHIA                            :
235 South 33rd Street                   :
Philadelphia, PA 19104                  :
                                        :
                            Defendants. :  JURY TRIAL DEMANDED
____________________________________:

                                          COMPLAINT

I.     INTRODUCTION

       Plaintiff, John Ceralde (“Plaintiff”), brings this action against Defendants, the Trustees of

the University of Pennsylvania, and the University of Pennsylvania (collectively, “Defendants”),

for unlawful age discrimination and retaliation in violation of the Age Discrimination in

Employment Act, as amended, 29 U.S.C. § 621, et seq. (“ADEA”), the Pennsylvania Human

Relations Act, as amended, 43 P.S. § 951, et seq. (“PHRA”); and the Philadelphia Fair Practices

Ordinance, Phila. Code § 9-1101, et seq. (“PFPO”). Plaintiff seeks damages, including back pay,

front pay, compensatory, liquidated damages, punitive damages, attorneys’ fees and costs, and

all other relief that this Court deems appropriate.



                                                  1
              Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 5 of 22




II.    PARTIES

       1.      Plaintiff is an individual and a citizen of Pennsylvania.

       2.      Plaintiff was fifty-eight (58) years of age at the time of his termination from

Defendants.

       3.      Defendant the Trustees of the University of Pennsylvania is a non-profit

corporation, organized and existing under the laws of the Commonwealth of Pennsylvania, with

a principal place of business in Philadelphia, PA.

       4.      Defendant the University of Pennsylvania is a non-profit corporation, organized

and existing under the laws of the Commonwealth of Pennsylvania, with a principal place of

business in Philadelphia, PA.

       5.      Defendants engage in an industry affecting interstate commerce that regularly

does business in Pennsylvania and with entities and individuals in Pennsylvania, including, but

not limited to, employing residents of Pennsylvania.

       6.      At all times material hereto, Plaintiff worked out of Defendants’ main campus in

Philadelphia, PA.

       7.      At all times material hereto, Defendants acted by and through their authorized

agents, servants, workmen, and/or employees acting within the course and scope of their

employment with Defendants and in furtherance of Defendants’ business.

       8.      At all times material hereto, Defendant acted as an “Employer” within the

meaning of the statutes that form the basis of this matter.




                                                 2
             Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 6 of 22




       9.      At all times material hereto, Plaintiff was an “Employee” of Defendant within the

meaning of the statutes that form the basis of this matter.

III.   JURISDICTION AND VENUE

       10.     The causes of action that form the basis of this matter arise under the ADEA, the

PHRA, and the PFPO.

       11.     The District Court has jurisdiction over Count I (ADEA) pursuant to 28 U.S.C.

§ 1331.

       12.     The District Court has jurisdiction over Count II (PHRA) pursuant to 28 U.S.C.

§ 1367.

       13.     The District Court has jurisdiction over Count III (PFPO) pursuant to 28 U.S.C.

§ 1367.

       14.     Venue is proper in this District Court pursuant to 28 U.S.C. § 1391(b).

       15.     On or about December 4, 2020, Plaintiff filed a Complaint of Discrimination with

the Pennsylvania Human Relations Commission (“PHRC”) and Equal Employment Opportunity

Commission (“EEOC”) complaining of the acts of discrimination alleged herein (the “Complaint

of Discrimination”). Attached hereto, incorporated herein, and marked as Exhibit A is a true and

correct copy of Plaintiff’s Complaint of Discrimination (with personal identifying information

redacted).

       16.     On June 8, 2021, the EEOC issued Plaintiff a Notice of Right to Sue regarding his

Complaint of Discrimination. Attached hereto, incorporated herein, and marked as Exhibit B is a

true and correct copy of this notice.

       17.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.



                                                 3
               Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 7 of 22




IV.    FACTUAL ALLEGATIONS

       18.      Plaintiff was hired by Defendants on or about September 1, 2001.

       19.      At the time of his termination, Plaintiff held the position of Head Coach of the

Women’s Gymnastics team.

       20.      At the time of his termination, Plaintiff reported directly to Lauren Procopio

(“Procopio”) (approximately 32 years old at the time), Assistant Athletic Director; Procopio

reported to Rudy Fuller (“Fuller”) (approximately 50 years old at the time), Senior Associate

Athletic Director, and Fuller reported to Grace Calhoun (“Calhoun”) (approximately 50 years old

at the time), Athletic Director.

       21.      At the time of his termination, Plaintiff was the oldest employee reporting directly

to Procopio.

       22.      In or around July of 2018, certain of Plaintiff’s job duties and responsibilities

were removed and assigned to Kirsten Strausbaugh Becker (“Becker”) (approximately 27 years

old at the time), Assistant Coach, and Brittney Williams Miller (“Miller”) (approximately 30

years old at the time), Volunteer Assistant Coach.

       23.      Defendant’s stated reason for removing some of Plaintiff’s job duties and

responsibilities in July of 2018 was that Assistant Coaches were complaining that Plaintiff’s

style was “outdated.”

       24.      Plaintiff was more qualified to perform his job duties and responsibilities than

Becker and Miller, who were substantially younger employees.

       25.      In or around July of 2018, while Plaintiff was still reporting to Scott Ward

(“Ward”) (approximately 45 at the time), Senior Associate Director and Chief of Operations,




                                                 4
              Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 8 of 22




Ward instructed Plaintiff to take a step back from coaching because the “Assistant Coaches

should do the coaching” (or words to that effect).

        26.       In or around September of 2018, Plaintiff began reporting directly to Procopio.

        27.       Plaintiff was the oldest employee reporting directly to Procopio in September of

2018.

        28.       Upon reporting to Procopio, Procopio began excluding Plaintiff from meetings

and discussions to which he used to be required to participate in.

        29.       Upon reporting to Procopio, Procopio began discussing items with Plaintiff’s

direct reports that should have involved him, including, but not limited to, conducting player

mental wellness evaluations, and holding staff meetings.

        30.       In or around September of 2018, Plaintiff’s direct reports began circumventing

Plaintiff’s authority and discussing items directly with Procopio that should have been addressed

with Plaintiff.

        31.       Throughout 2018, Assistant Coaches and student-athletics would comment to

Plaintiff that he was “old school.”

        32.       Throughout 2018, Assistant Coaches and student-athletics would comment to

Plaintiff that his techniques were “old.”

        33.       Throughout 2018, Assistant Coaches and student-athletics would comment to

Plaintiff that coaches and student-athletics should not listen to him.

        34.       On or about July 11, 2019, without any warning or notice, in a meeting with

Procopio, Fuller, and Ufuoma Pela (“Pela”) (approximately 45 at the time), Associate Director

and Human Resources, Plaintiff was placed on a Performance Improvement Plan (the “PIP”).

        35.       Plaintiff’s performance did not warrant the issuance of the PIP.



                                                   5
             Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 9 of 22




       36.     The PIP contained false statements and misrepresentations related to his

performance.

       37.     Defendants’ stated reason for placing Plaintiff on a PIP was that coaches and

students were complaining about him.

       38.     During the meeting in which he was issued the PIP, Plaintiff complained to

Procopio, Fuller, and Pela that felt he was being discriminated against because of his age.

       39.     Specifically, Plaintiff complained to Procopio, Fuller, and Pela that assistant

coaches and student-athletics were commenting that he was “old school,” that his techniques

were “old,” and that his style was “outdated.”

       40.     During the meeting in which he was issued the PIP, Plaintiff asked Procopio to

investigate his complaints of age discrimination.

       41.     Defendants failed to remedy or prevent the age discrimination against Plaintiff.

       42.     Defendants failed to investigate Plaintiff’s complaints of age discrimination.

       43.     On July 14, 2019, in an email to Procopio, Fuller, and Pela, Plaintiff again

expressed his concerns that the PIP was discriminatory and that he felt he was being performance

managed out due to his age.

       44.     Defendants failed to remedy or prevent the age discrimination against Plaintiff.

       45.     Defendants failed to investigate Plaintiff’s complaints of age discrimination.

       46.     On August 13, 2019, in a meeting with Calhoun, Plaintiff complained of age

discrimination in connection with the PIP and how he was being treated.

       47.     Specifically, Plaintiff complained that he believed that Defendants were pushing

Plaintiff out because of his age in order hire younger employees.

       48.     In response, Calhoun told Plaintiff to focus on coaching.



                                                 6
              Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 10 of 22




        49.     Defendants failed to remedy or prevent the age discrimination against Plaintiff.

        50.     Defendants failed to investigate Plaintiff’s complaints of age discrimination.

        51.     On January 11, 2020, the PIP period ended.

        52.     At the conclusion of the PIP period, Plaintiff was told that he met the

requirements of the PIP and that the PIP was being lifted.

        53.     On March 19, 2020, in a meeting with Fuller and Pela, Plaintiff was notified that

Defendants would not be renewing Plaintiff’s contract and that his employment would be

terminated effective June 30, 2020 (the “Termination Meeting”).

        54.     Defendants’ stated reason for terminating Plaintiff was that Defendants were

moving in a different direction.

        55.     During the Termination Meeting, in response to Plaintiff’s questions regarding his

termination, Fuller stated that “there were some complaints”; Pela interrupted Fuller before he

could finish his statement.

        56.     During the Termination Meeting, in response to Plaintiff’s questions regarding

complaints made against him, Fuller started to Plaintiff that, “this has nothing to do with your

age.”

        57.     Defendants replaced Plaintiff with Becker, who was previously reporting to

Plaintiff.

        58.     Plaintiff was more qualified to perform as Head Coach than Becker, who was less

qualified and substantially younger than Plaintiff, and did not engage in protected activity.

        59.     Plaintiff’s age (58) was a motivating and/or determinative factor in Defendants’

discriminatory treatment of Plaintiff, including the hostile work environment to which he was

subjected, and his termination.



                                                 7
             Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 11 of 22




       60.     Plaintiff’s complaints of age discrimination were determinative and/or motivating

factors in in Defendants’ retaliatory treatment of Plaintiff, including his termination.

       61.     The discriminatory and retaliatory conduct of Defendants, as alleged herein, was

severe and/or pervasive enough to make a reasonable person believe that the conditions of

employment had been altered and that a hostile work environment existed, and made Plaintiff

believe that the conditions of employment had been altered and that a hostile work environment

existed.

       62.     Defendants failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective and remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

       63.     The retaliatory actions taken against Plaintiff after he complained of

discriminatory conduct would have discouraged a reasonable employee from complaining about

discrimination.

       64.     As a direct and proximate result of the discriminatory conduct of Defendants,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning

capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

       65.     Defendants acted with malice and/or reckless indifference to Plaintiff’s protected

rights and warrants the imposition of punitive damages.

       66.     The conduct of Defendants, as set forth above, was willful under the

circumstances and warrants the imposition of liquidated damages.

       67.     No previous application has been made for the relief requested herein.




                                                  8
             Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 12 of 22




                                         COUNT I
                                 (VIOLATION OF THE ADEA)

       68.     Plaintiff incorporates the paragraphs above as if set forth herein in their entirety.

       69.     By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendant violated the ADEA.

       70.     Defendant’s violation of the ADEA was intentional and willful under the

circumstances, warranting the imposition of liquidated damages.

       71.     As a direct and proximate result of Defendant’s violation of the ADEA, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees

and costs.

       72.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court

grants the relief requested herein.

       73.     No previous application has been made for the relief requested herein.

                                         COUNT II
                                 (VIOLATION OF THE PHRA)

       74.     Plaintiff incorporates the paragraphs above as if set forth herein in their entirety.

       75.     By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendant violated the PHRA.

       76.     As a direct and proximate result of Defendant’s violation of the PHRA, Plaintiff

has sustained the injuries, damages, and losses set forth herein and has incurred attorneys’ fees

and costs.




                                                  9
              Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 13 of 22




        77.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s discriminatory acts unless and until this Court

grants the relief requested herein.

        78.     No previous application has been made for the relief requested herein.

                                         COUNT III
                                  (VIOLATION OF THE PFPO)

        79.     Plaintiff incorporates the paragraphs above as if set forth herein in their entirety.

        80.     By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the PFPO.

        81.     Defendants acted willfully and intentionally, and with malice and/or reckless

indifference to Plaintiff’s rights, thereby warranting the imposition of punitive damages.

        82.     As a direct and proximate result of Defendants’ violation of the PFPO, Plaintiff

has sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees

and costs.

        83.     Plaintiff is now suffering and will continue to suffer the irreparable injury and

monetary damages as a result of Defendants’ discriminatory and unlawful acts unless and until

this Court grants the relief requested herein.

        84.     No previous application has been made for the relief requested herein.

                                                 RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ unlawful conduct, and specifically prays that the Court grant the following relief to

the Plaintiff by:

                a.     declaring the acts and practices complained of herein to be a violation of
                       the ADEA, the PHRA, and the PFPO;



                                                   10
          Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 14 of 22




             b.   enjoining and restraining permanently the violations alleged herein;

             c.   awarding Plaintiff damages for back pay, front pay, and pre- and post-
                  judgment interest;

             d.   awarding compensatory damages to Plaintiff for past and future emotional
                  distress and pain and suffering under the PHRA;

             e.   awarding liquidated damages under the ADEA;

             f.   awarding punitive damages under the PFPO;

             g.   awarding Plaintiff the costs of this action, together with reasonable
                  attorneys’ fees;

             h.   awarding Plaintiff such other damages as are appropriate under the
                  ADEA, the PHRA, and the PFPO; and

             i.   granting such other and further relief as this Court deems appropriate.



                                                Respectfully submitted,

                                                CONSOLE MATTIACCI LAW, LLC


                                        By:     /s/ Fernando I. Rivera
                                                FERNANDO I. RIVERA, ESQ.
                                                1525 Locust Street
                                                Philadelphia, PA 19102
                                                rivera@consolelaw.com (email)
                                                (215) 545-7676 (office)
                                                (856) 545-8211 (fax)

Dated: 9/3/2021                                 Attorneys for Plaintiff




                                           11
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 15 of 22




                    Exhibit A
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 16 of 22
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 17 of 22
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 18 of 22
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 19 of 22
Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 20 of 22




                    Exhibit B
                           Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 21 of 22
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    John Ceralde                                                                   From:     Philadelphia District Office
                                                                                                801 Market Street
                                                                                                Suite 1000
                                                                                                Philadelphia, PA 19107


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                    Telephone No.

                                                Legal Unit,
530-2021-00972                                  Legal Technician                                                       (267) 589-9700
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                     June 8, 2021




Enclosures(s)
                                                                    Dana R. Hutter,                                            (Date Issued)
                                                                    Deputy Director
                Case 2:21-cv-03967 Document 1 Filed 09/03/21 Page 22 of 22
cc:
      Helen Logan                                Derstine Friesen, Esq, Emily R
      Sr. Admin of Legal Services                1525 Locust Street, 9th Floor
      UNIVERSITY OF PENNSYLVANIA
      2929 Walnut Street, Suite 400              Philadelphia, PA 19102
      Philadelphia, PA 19104
